Title: Christopher Hudson to Thomas Jefferson, 8 March 1816
From: Hudson, Christopher
To: Jefferson, Thomas


          
            Dear Sir—
             Mount Air March 8th 1816
          
          I have received the mulberry lims by your Boy & in turn send the Peach lims & kernals promised you. I also send a few lims of a very valuable Plumb which is well worth cultivating. may you long live & enjoy every comfort of this life is the
          
            ardent wish of your Friend
            Christopher Hudson
          
        